t c summary opinion united_states tax_court andrea ready petitioner v commissioner of internal revenue respondent docket no 18113-09s filed date andrea ready pro_se robert talbert little h barton thomas jr and mayer y silber for respondent summary opinion laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively following respondent’s concessions that petitioner is not liable for the accuracy-related_penalties we decide two issues first we decide whether petitioner a dual citizen_of_the_united_states and the united kingdom residing in france may exclude from her income any wages that she earned as a flight attendant pursuant to the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital u s -fr date u n t s tax_treaties cch par convention we hold she may not second we decide whether petitioner may exclude from her income wages attributable to service sec_1unless otherwise indicated subsequent section references are to the applicable version of the code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded performed in the united_states or in international airspace under sec_911 we hold she may not background the parties submitted this case to the court for decision without trial under rule the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in paris france paris when the petition was filed petitioner is a dual citizen_of_the_united_states and the united kingdom and she was a resident of france during the years at issue at all relevant times she worked for united airlines inc united as a flight attendant she has been employed with united since at least united transferred petitioner to work from paris charles de gaulle airport at roissy cdg in and she took residence in paris at that time in united transferred petitioner again this time from cdg to london heathrow airport lhr in london england london despite the transfer petitioner continued to reside in paris and she commuted between paris and london at her own expense during each of the years at issue petitioner serviced roundtrip flights departing from cdg or lhr petitioner earned wages of dollar_figure and dollar_figure from united in and respectively and she reported those amounts on her federal_income_tax returns for those years and returns attached to each of the and returns was form 2555-ez foreign_earned_income_exclusion claiming that all of petitioner’s wages for those years were foreign_earned_income excluded from gross_income under sec_911 neither return disclosed petitioner’s position that her income was excluded pursuant to the convention see sec_6114 a taxpayer claiming that a treaty overrules or modifies a federal tax law must disclose that position to the commissioner the parties stipulated that with respect to dollar_figure of petitioner’s wages was attributable to services performed in france in the united kingdom or in the airspace over a foreign_country and dollar_figure was attributable to services performed in the united_states or in international airspace the parties also stipulated that with respect to dollar_figure of petitioner’s wages was attributable to services performed in france in the united kingdom or in the airspace over a foreign_country and dollar_figure was attributable to services performed in the united_states or in international airspace finally the parties stipulated that petitioner did not pay any creditable income war profits or excess profits taxes for or following an audit of the and returns respondent issued to petitioner a notice_of_deficiency increasing her taxable_income by dollar_figure and dollar_figure respectively the notice_of_deficiency acknowledged petitioner’s status as a flight attendant who is a member of a flight crew but stated that the portion of income from performing services within over international waters and airspace is not earned in a foreign_country and therefore not excludable the notice_of_deficiency explained that respondent adjusted petitioner’s foreign_earned_income_exclusion amounts because much of the income that she earned was not from foreign sources in response to the notice_of_deficiency petitioner petitioned the court on date and she amended the petition on date on date petitioner sought relief from the french ministry of finance under article paragraph of the convention on the ground that she had been subjected to double_taxation in france and the united_states her 2these adjustments have since decreased by virtue of the parties’ stipulations that petitioner performed greater services in france in the united kingdom or in the airspace over a foreign_country than originally determined 3the convention allows a person who considers the actions of france and or the united_states to be in violation thereof to present his or her case to the competent_authority of the country in which that person resides or is nationalized convention art para at the discretion of the competent_authority to which the request is made the american and french competent_authorities will endeavor to resolve any perceived inconsistency by way of mutual agreement id para continued competent_authority request was assigned to samia abdelghani-arras ms abdelghani-arras informed petitioner that her request for mutual_agreement_procedure was on the agenda for the date meeting between the u s department of the treasury and the french ministry of finance at some point before date the french competent_authority requested commencement of mutual agreement discussions with respect to petitioner’s request for assistance as this case was docketed before the court the u s competent_authority sought the consent of the associate chief_counsel international with respect to the request for assistance see revproc_2006_54 sec 2006_2_cb_1035 on or about date the associate chief_counsel international declined to accept petitioner’s request for competent_authority assistance continued where an agreement is reached that decision is implemented without regard to any contrary domestic laws see id 4on brief petitioner states that an individual with the internal_revenue_service irs contacted her by telephone on date and stated that the irs would mail her a letter about the possibility of refiling her competent_authority request as of date petitioner had not received that letter discussion petitioner first contends that income which she earned during each of the years at issue is excluded from federal income_taxation pursuant to article paragraph of the convention concerning dependent_personal_services respondent replies that because petitioner is a u s citizen article paragraph is superseded by the saving clause of the convention article paragraph and that her federal_income_tax consequences are determined under the code we agree with respondent we begin our analysis with the relevant provisions of the convention article paragraph provides that remuneration derived by a resident of a contracting state in respect of an employment exercised as a member of a regular complement of a ship or aircraft operated in international traffic shall be taxable only in that state reading article paragraph in isolation from the remainder of the convention supports petitioner’s claim that income she earned while in international traffic and as a french resident is taxable in france alone however as respondent justly points out the scope of article paragraph has limited application_for a u s citizen by virtue of the saving clause of article paragraph the saving clause specifies that the united_states may tax its residents and citizens as if the convention had not come into effect subject only to the provisions of article paragraph relating to among other things relief from double_taxation the saving clause preserves the right of the united_states to tax its own citizens in accordance with its own laws 74_tc_406 the effect of a tax treaty’s saving clause is to nullify the application of other treaty provisions for a u s citizen such as petitioner see 86_tc_971 canadian treaty filler v commissioner t c pincite french treaty priebe v commissioner tcmemo_1986_162 t c m p-h para big_number pincite canadian treaty see also treasury_department technical explanation of the convention technical explanation tax_treaties cch para at big_number explaining article cf 85_tc_376 holding that the saving clause of the u s -canada income_tax treaty was not applicable to an expatriate who had relinquished his u s citizenship the federal_income_tax consequences to petitioner a u s citizen on income she earned while residing in france are determined under the code and not the convention before deciding petitioner’s federal tax treatment under the code we must first address petitioner’s claim that she is being subjected to double_taxation in contravention of the goals of the convention according to petitioner elevating the saving clause above the dependent_personal_services provision ignores the systemic difference in how the united_states and france raise revenue while we recognize the differences in treatment between the u s and french tax systems we decline to conclude that the convention is being violated france and the united_states agreed to take certain measures to relieve their residents and or citizens from double_taxation and memorialized that agreement in article of the convention to achieve this goal the united_states uses foreign tax_credits whereas france employs a combination of foreign tax_credits and exemptions see technical explanation tax_treaties cch para at big_number the credits which the united_states consented to under the convention are determined under the provisions and subject_to the limitations of u s law so long as the general principle of article ie allowance of the credit is respected id more specifically under paragraph b of article the united_states agreed to allow as a credit against the united_states income_tax only the amount of the french income_tax paid france on the other hand agreed to allow in the case of compensation_for dependent_personal_services a credit equal to the amount of french tax attributable to such income see convention art para a the united_states relies upon sec_901 through to fulfill its commitment under article subject_to the limitation of sec_904 sec_901 and b authorizes a u s citizen to elect to claim a foreign_tax_credit against his or her federal_income_tax liability for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country the supreme court concluded long ago that the u s foreign_tax_credit mitigates the evil of double_taxation 285_us_1 see also am chicle co v united_states 316_us_450 in filler v commissioner t c pincite we decided whether a u s citizen residing in france was subjected to double_taxation on the portions of his income allocated to u s sources under the version of the convention presented with a similar argument from the taxpayer in filler we concluded that rules in the version of the convention regarding relief from double_taxation were not violated because a fair reading of the saving clause indicates that the taxpayer is entitled to a tax_credit from france and not the united_states in respect of compensation_for services performed in the united_states id pincite in the light of the supreme court’s opinion on the matter and our decision in filler we reject petitioner’s claim that she is being unfairly subjected to double_taxation in violation of the convention it follows that because petitioner did not pay french income_tax she is not entitled to a foreign_tax_credit from the united_states under the convention or sec_901 in her amended petition petitioner asserts that all of her wages are excludable from federal income_taxation as foreign_earned_income under sec_911 respondent counters that while petitioner may exclude income earned in or over a foreign_country as foreign_earned_income she may not exclude income earned in the united_states or in international airspace we agree with respondent it is a fundamental principle of tax law that u s citizens are subject_to federal income_taxation on their worldwide income see 265_us_47 135_tc_222 the fact that a u s citizen maintains dual citizenship does not preclude the united_states from taxing that individual see 79_tc_298 gamal-eldin v commissioner tcmemo_1988_150 t c m p-h para big_number pincite n aff’d without published opinion 876_f2d_896 9th cir petitioner as a u s citizen is subject_to federal income_taxation on her worldwide income as provided by the code 5although petitioner claims on brief that she paid one euro of symbolic french income_tax she is not entitled to a credit under sec_901 because she failed to submit evidence that she paid the tax see rule sec_142 sec_122 sec_1 imposes an income_tax on the taxable_income of every individual who is a citizen or resident_of_the_united_states see sec_1_1-1 income_tax regs sec_63 generally defines taxable_income as gross_income less allowable deductions sec_61 in turn provides that gross_income includes all income from whatever source derived unless excludable under a specific provision of the code compensation_for services such as wages is an enumerated gross_income item sec_61 sec_911 provides one exclusion_from_gross_income in that it permits a qualifying_individual to elect to exclude foreign_earned_income sec_911 specifies that the term foreign_earned_income means income received by an individual from sources within a foreign_country which constitutes earned_income attributable to services performed during the period in which the individual was a bona_fide_resident of a foreign_country for an uninterrupted period of at least one year or physically present in a foreign_country for at least full days during any period of consecutive months see sec_911 and b the regulations under sec_911 specify that earned_income is from sources within a foreign_country if it is attributable to services performed by an individual in a foreign_country or countries sec_1_911-3 income_tax regs the parties agree that petitioner is a qualifying_individual to whom sec_911 applies and they apparently agree that she properly elected to exclude her foreign-sourced income they do not agree however whether income earned in the united_states or in international airspace is compensation attributable to services performed in a foreign_country we conclude it is not the term foreign_country for purposes of sec_911 is defined by regulation in a geographical sense specifically a foreign_country includes any territory under the sovereignty of a government other than that of the united_states and the air space over the foreign_country as well as other locales sec_1 h income_tax regs sec_861 provides that compensation_for labor or personal services performed in the united_states is sourced to the united_states accordingly we hold that petitioner must include income attributable to services performed in the united_states in her gross_income we similarly conclude that petitioner must include in gross_income without exclusion compensation attributable to services performed in international airspace in rogers v commissioner tcmemo_2009_111 97_tcm_1573 sec_1_911-7 income_tax regs provides that a taxpayer elects to exclude foreign_earned_income under sec_911 and the housing_cost_amount under sec_911 on form_2555 foreign_earned_income or a comparable form we concluded that income earned by a flight attendant while in international airspace was not foreign_earned_income and had to be included in the taxpayer’s gross_income the taxpayer in rogers like petitioner was a u s citizen residing abroad and working as a flight attendant for united in holding that the taxpayer in rogers could not exclude income earned while in international airspace we reasoned that income earned in international airspace was akin to income earned in international waters id we see no cause for disturbing our holding in rogers and we rely upon its reasoning to hold that petitioner may not exclude income earned in international airspace under sec_911 the parties agree that petitioner earned wages attributable to services performed in the united_states or in international airspace of dollar_figure and dollar_figure in and respectively those amounts are includible in gross_income by virtue of sec_61 and for the reasons stated above are not excludable under sec_911 the parties also agree that petitioner earned wages attributable to services performed in foreign countries or over the airspace of a foreign_country 7petitioner does not assert and we do not conclude that income earned in international airspace is non-u s -source income under sec_862 cf 119_tc_317 income earned by a u s citizen and resident of american samoa from personal services performed in international waters was u s source income aff’d 370_f3d_1228 d c cir of dollar_figure and dollar_figure in and respectively these amounts are excludable as foreign-source income because they are attributable to services performed in a foreign_country and do not exceed the limitations imposed by sec_911 respondent’s determination as it will be modified in a rule computation to reflect adjustments to petitioner’s foreign_earned_income and her nonliability for the accuracy-related_penalties is sustained we have considered all arguments made by petitioner for a contrary holding and to the extent not discussed above we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
